DUGGAN, J.,
dissenting. Because I believe that we should decide constitutional issues only when necessary and that the issue of the constitutionality of RSA 311:7-g is not ripe for judicial review, I respectfully dissent. In my view, the better course is to refrain from determining the constitutionality of RSA 311:7-g until we know the results of the unification vote.
Because the judiciary is but one of the three equal branches of government, “[r]igorous adherence to the narrow scope of the judicial *122function is especially demanded in controversies that arouse appeals to the Constitution.” Youngstown Co. v. Sawyer, 343 U.S. 579, 594 (1952) (Frankfurter, J., concurring). Thus, “clashes between different branches of the government should be avoided if a legal ground of less explosive potentialities is properly available. Constitutional adjudications are apt by exposing differences to exacerbate them.” Id. at 595 (Frankfurter, J., concurring). Indeed, the long-standing and well-settled policy of this court is to decide cases on constitutional grounds only when necessary. Appeal of Wintle, 146 N.H. 664, 666 (2001). Because the members of the Association may vote to remain unified, we need not determine the constitutionality of RSA 311:7-g at this time.
Additionally, the issue of the constitutionality of RSA 311:7-g is not yet ripe for judicial review. In order to determine whether an issue is ripe, we must “evaluate both the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration.” Texas v. United States, 523 U.S. 296, 300-01 (1998) (quotation and brackets omitted). With respect to the first part of the analysis, fitness for judicial review, a court must consider whether the issue involved “is a purely legal one,” Abbott Laboratories v. Gardner, 387 U.S. 136, 149 (1967), or whether the issue will “be clarified by further factual development,” Thomas v. Union Carbide Agric. Products Co., 473 U.S. 568, 581 (1985). With respect to the second part of the analysis, hardship to the parties, a court must consider whether the impact “is sufficiently direct and immediate as to render the issue appropriate for judicial review at this stage.” Abbott Laboratories, 387 U.S. at 152.
An application of the foregoing analysis to the facts of the present case leads me to conclude that the issue is not ripe for review. As to the first part of the analysis, the issue before us is a purely legal question and, therefore, fit for judicial review. Further factual development of the record is unnecessary.
The second part of the analysis, however, leads me to conclude that the issue is not ripe for review. The Association will suffer no hardship unless and until the ballots have been counted and it is determined that a majority of the members of the Association have voted to de-unify. Because, at this point, the Association has suffered no direct and immediate hardship merely by conducting the election, the court should not confront the legislative directive that the Association be de-unified.
Furthermore, I disagree that our prior cases have decided the precise issue presented by this petition. While we have held that this court has the inherent power to determine whether the administration of justice is best served by a unified Bar, see In re Unification of the New Hampshire Bar, 109 N.H. 260, 264 (1968), we have not decided whether a statute like RSA *123311:7-g, which requires the Association to hold a binding referendum vote on unification, is a violation of Part I, Article 37 of the New Hampshire Constitution. The power of this court to order unification is clear and, as the majority points out, consistent with all state appellate courts that have addressed the issue. See Petition of Tennessee Bar Ass’n, 532 S.W.2d 224, 229 (Tenn. 1975). This court has not, however, previously considered what role, if any, the legislature has in unification of the Bar.
For these reasons, I respectfully dissent.